In a proceeding to invalidate a petition designating David R. Miller as a candidate in the Democratic Party primary election to be held on September 15, 1988, for the public office of Member of the Assembly of the 55th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County (Hutcherson, J.), dated August 10, 1988, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements (see, Matter of Boyland v Miller, 143 AD2d 234 [decided herewith]). Bracken, J. P., Rubin, Spatt, Harwood and Balletta, JJ., concur.